Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 1 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 1 June 1823
				
				The Mail is this moment arrived and as I am at leisure I hasten to answer your Letter which is a very good one if it had been a little more legible to read.—Hard things to get at are we know often thought more valuable but Enigma’s but would be worthless if we never discovered their meaning—I therefore again pray you to attend to your hand writing and to write a large hand which will correct the cramped manner which you have acquired and which can no otherwise be overcome but by writing large and bold Letters—If you could find time to write a Copy every day in a few weeks you would conquer the difficulty and spare my poor eyes that are becoming so bad I shall soon not be able to decypher them at all—I could not help smiling at the termination of your letter in which you use the word crimes very pointedly though oddly—The expression in my Letter was owing to your saying in a former one that the suspected person who has caused all the mischief at College should he return was in danger of being torn to pieces—You will not be surprized that an expression so strong should have made me shudder and warn you against a possibility of being involved in  what to all intents and purposes would be crime and crime of a dreadful nature—Enough however on this very unpleasant subject which I trust will not be painfully renewed—The question’s I put to you concerning John’s degree were not intended for your father—I only wanted to know because it was suggested that he must read Law four years instead of three—Colvert is going to Europe in four or five weeks but his father is very much vexed at the loss of his degree for so long a time—We are all intolerably dull here and nothing seems to rouze us—Johnson is come from Montgomery and is much better—Mary is at Halorama on a visit to the Miss McKnights—Your Uncle Tom is gone to your Aunt Fryes and Georges Arms is getting well—slowly—There is very little improvement going on in the City excepting a Bank or rather Branch Bank for the United States which is to be erected opposite the State Department and to cost from twelve to twenty thousand dollars—The plan is said to be beautiful but like all our beautiful plans it is to be defaced because the Cashier chuses to have a South front to his house—The study of Botany is very pleasant, but your vacation was too short to give you much insight into the business—Your father has written a most kind and affectionate Letter to John—he is much pleased at his success at the Exhibition We yet hope he will get his degree at the proper time—Your father hourly anticipates the Presidents answer—Your Mother
				
					L. C. A—
				
				
			